Citation Nr: 0612119	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he currently has a bilateral 
hearing loss disability as a direct result of his exposure to 
acoustic trauma during his World War II military service.  He 
was not accorded official audiometric testing in connection 
with the present claim, although private audiometric testing 
indicates he currently has a hearing loss disability.  In 
view of the holdings in Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992); and Hensley v. Brown, 5 Vet. App. 155, 159 (1993), 
the Board is of the opinion that such testing should have 
been accorded the claimant, and a medical opinion obtained 
regarding the relationship between any hearing loss 
disability demonstrated on such testing and any incident in 
service.

In cases in which service records have presumably been 
destroyed, VA has a heightened duty to assist the claimant in 
developing the evidence to support his claim.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The most recent communication 
from the service department in December 2003 indicated that 
the appellant's personnel file presumably had been destroyed 
by a fire at the National Personnel Records Center.  A 
request to the appellant by November 2003 letter for further 
information in an effort to reconstruct the information from 
other sources was not responded to until March 2004.  The 
appellant, through his representative, stated that he did not 
understand the request because of his age and health 
condition, but he still failed to provide the requested 
information.  Since the Board cannot reconstruct the record 
without that information, and in view of VA's heightened duty 
to assist the appellant in this case, additional development 
seems warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should issue a letter 
to the appellant providing him with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that the 
appellant should submit any pertinent 
evidence in his possession and which 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
The appellant should be specifically 
requested to submit a copy of any evidence 
of medical treatment for the claimed 
disability from his time in-service to the 
present time.

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  The AMC or the RO should schedule the 
appellant for a VA audiometric examination 
in order to verify the current existence 
of a hearing loss disability as defined at 
38 C.F.R. § 3.385.  If such a disability 
is currently present, then the VA examiner 
should provide a medical opinion, based 
upon a review of the historical records 
(if any) in the claims file and the 
current examination, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the current 
hearing loss disability is etiologically 
related to service.  The rationale for all 
opinions expressed should also be 
provided.

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided with the 
requisite opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellant 
need take no further action until he is otherwise informed, 
but he may furnish additional evidence and argument on the 
remanded matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

